SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

898
CA 15-00861
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


IN THE MATTER OF THE APPLICATION FOR DISCHARGE
OF ALFREDO MARQUEZ, CONSECUTIVE NO. 132615, FROM
CENTRAL NEW YORK PSYCHIATRIC CENTER PURSUANT TO
MENTAL HYGIENE LAW SECTION 10.09,
PETITIONER-APPELLANT,

                      V                                             ORDER

STATE OF NEW YORK, NEW YORK STATE OFFICE OF
MENTAL HEALTH AND NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY SUPERVISION,
RESPONDENTS-RESPONDENTS.


EMMETT J. CREAHAN, DIRECTOR, MENTAL HYGIENE LEGAL SERVICE, UTICA
(PATRICK T. CHAMBERLAIN OF COUNSEL), FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. ARNOLD OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Oneida County (Joseph
E. Fahey, A.J.), entered April 15, 2015 in a proceeding pursuant to
Mental Hygiene Law article 10. The order, inter alia, directed the
continued confinement of petitioner to a secure treatment facility.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    November 10, 2016                      Frances E. Cafarell
                                                   Clerk of the Court